Case 2:11-cr-20551-RHC-MKM ECF No. 1855 filed 05/18/20               PageID.18380      Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

                Plaintiff,

  v.                                                         Criminal Case No. 11-20551

  TROY IVORY,

                Defendant.
                                                    /

       ORDER DEEMING RESOLVED ALL CURRENTLY DOCKETED LETTERS AND
       DIRECTING DEFENDANT TO CEASE SUBMITTING LETTERS TO THE COURT

         Defendant Troy Ivory has submitted a series of letters to the court which purport

  to seek relief. The relief is largely directed to the singular aim of computing his jail time

  credits. Letters are not traditionally the method by which parties may seek relief from the

  court. To the extent any pending letters as of the date of this order request relief from

  the court, the court deems them resolved by its order dated March 13, 2020, which

  denied Defendant’s motions for appointment of counsel and request for jail time credits.

  Henceforward, should Defendant seek relief from this court, he must do so by filing a

  motion specifically explaining the legal and factual basis for his purported claims. The

  court will no longer act on letters submitted informally by this defendant.

         IT IS SO ORDERED.

                                             s/Robert H. Cleland         /
                                             ROBERT H. CLELAND
                                             UNITED STATES DISTRICT JUDGE
  Dated: May 18, 2020
Case 2:11-cr-20551-RHC-MKM ECF No. 1855 filed 05/18/20                                           PageID.18381   Page 2 of 2



  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, May 18, 2020, by electronic and/or ordinary mail.
                                                                              s/Lisa Wagner               /
                                                                              Case Manager and Deputy Clerk
                                                                              (810) 292-6522
  S:\Cleland\Cleland\HEK\Criminal\11-20551.IVORY.order.resolving.letters.HEK.docx




                                                                                    2
